Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm China Biologic Products, Inc. and Subsidiaries Audited Financial Statements December 31, 2006 and 2005 To The Board of Directors China Biologic Products, Inc. We consent to the incorporation in the Report of China Biologic Products, Inc. on Form SB-2 of our report dated September 4, 2007 on our audits of the consolidated financial statements of China Biologic Products, Inc. and
